DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species (A) Formula 1A-1 wherein CY1 is a C5-C30 carbocyclic group and X1 is C, CY2 is a C1-C30 heterocyclic group and X2 is N, CY3 is a C5-C30 carbocyclic group and X3 is C, CY4 is a C1-C30 heterocyclic group and X4 is N, and X5 is a divalent group in the reply filed on 09/01/2020 was acknowledged.
After reconsideration of the requirement of election of species set forth in the Office Action dated 08/04/2020 and in an effort to further prosecution, the requirement of election of species with respect to the variables X1 to X4 and CY1 to CY4 ONLY was withdrawn.  The requirement of election of species with respect to "an organometallic compound represented by one of Formulae 1A-1 to 1A-3 and 1B" and "X5 is selected from (i) not present, (ii) a single bond, or (iii) a divalent group (the specific divalent group need not be specified)" was maintained.
Claims 1–11 and 13–20 read on the elected species.

Response to Amendment
The amendment of 12/13/2021 has been entered.
Claims 1 and 15 are amended and claim 12 is cancelled due to the Applicant's amendment of 12/13/2021.
Claims 1–11 and 13–20 are pending.

The rejection of claims 1–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/13/2021.
The rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Lin et al. US-20150194615-A1 ("Lin") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 12/13/2021.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 50–51 of the reply dated 07/22/2021 with respect to the rejection of the rejection under 35 U.S.C. 103 as being unpatentable over Lin et al. US-20150194615-A1 ("Lin") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on pages 50–51 that the reference Lin does not meet the claims as amended wherein at least one of CY1 to CY3 is selected from a list that does not include phenyl, pyridine, imidazole, benzimidazole, or azabenzimidazole and wherein a cyclometallated ring formed by M, X5, ring CY1, T2, and ring CY2, and a cyclometallated ring formed by M, ring CY4, T1, and ring CY3, are each a 6-membered ring, and a cyclometallated ring formed by M, ring CY2, and ring CY3 is a 5-membered ring.
Examiner's response -- Applicant appears to be citing proviso (i) relating to CY1 to CY4 in the arguments on pages 50–51 of the reply.  In the modified compound of Lin in view of newly cited Stoessel et al. US-20110284799-A1 ("Stossel") in the new grounds of rejection below, the position corresponding to R2 is a C6 aryl group substituted with two C1 alkyl groups (a mesityl group), which meets proviso (ii) in the claim as amended.  Therefore, the modified compound of Lin in view of Stoessel meets the claimed formula as discussed in greater detail in the rejection below.

Applicant’s arguments on pages 51–52 of the reply dated 12/13/2021 with respect to the rejection of claims 1–11 and 13–20 on the ground of nonstatutory double patenting as being unpatentable over claims 9–15 of U.S. Patent No. 10,400,003 ("'003") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- As the claims of the present application and the co-pending application has not been allowed, Applicant requests that this rejection be held in abeyance.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore this is not found persuasive.  The rejection is respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–11 and 13–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the amendments present on numbered page 2 and numbered page 4 of claim 1 recite variables with subscripts that are of poor resolution and are illegible.  Therefore, it is unclear which groups are being referred to, rendering the claim indefinite.
For purposes of examination, the amended limitations on numbered page 2 will be interpreted to read the same as the limitations of the now cancelled claim 12, "a cyclometallated ring formed by M, X5, ring CY1, T2, and ring CY2, and a cyclometallated ring formed by M, ring CY4, T1, and ring CY3, are each a 6-membered ring, and a cyclometallated ring formed by M, ring CY2, and ring CY3 is a 5-membered ring", because it is noted in the reply on page 48 that the limitations of claim 12 are incorporated into claim 1.
For purposes of examination, the amended limitations on numbered page 4 will be interpreted to read as "wherein i) at least one of the rings CY1 to CY3 is selected from…", because this is how the variables appear in the reply on page 48, where the subscripts are legible.
Claims 2–11 and 13–20 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–11 and 13–20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US-20150194615-A1 ("Lin") in view of Stoessel et al. US-20110284799-A1 ("Stossel").
Regarding claims 1–3, 5–11, and 13–19, Lin teaches an organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode, comprising a compound having a Pt tetradentate structure having the formula I 
    PNG
    media_image1.png
    267
    269
    media_image1.png
    Greyscale
 (¶ [0076], FIG. 3), wherein the organic layer is an emissive layer and further comprises a host (¶ [0088], ¶ [0089], ¶ [0115]), and wherein the organic layer has the layer structure: hole injection layer, a hole transport layer, electron blocking layer, emissive layer, hole blocking layer, electron transport layer, and electron injection layer (¶ [0036], ¶ [0039], FIG. 1).  Lin teaches specific examples of the compound including Compound 98 (page 17), Compound 99 
    PNG
    media_image2.png
    452
    367
    media_image2.png
    Greyscale
 (page 17), Compound 100 (page 17), and Compound 101 (page 18).  Lin teaches the compound of formula I is useful as an emitter in phosphorescent OLEDs (¶ [0028]).
Lin does not specifically teach a compound as above wherein RA and R of formula I of Lin form a ring.  However, Lin teaches that in the general formula I, wherein any adjacent RA, RB, RE, RD, R, and R' are optionally joined to form a ring.  In Compounds 98–101, RB and R are joined to form a ring.
Therefore, given the general formula and teachings of Lin, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substituted the hydrogen of RA in Compounds 98–101 for R such that RA and R form a ring, because Lin teaches any adjacent RA, RB, RE, RD, R, and R' are optionally joined to form a ring.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a phosphorescent emitter in the emissive layer of the device of Lin and possess the benefits taught by Lin.  See MPEP 2143.I.(B).
Lin does not specifically teach a compound as above wherein ring C of formula I of Lin is a pyridine group wherein the N is coordinated with the Pt.  However, Lin teaches that in the general formula I, the rings A, B, C, and D are each independently selected from the group consisting of phenyl, pyridine, and imidazole (¶ [0071]) and Lin exemplifies compounds of formula I wherein ring C is pyridine group wherein the N is coordinated with the Pt (page 14).  In the modified Compounds 98–101 of Lin, ring C is a pyrazole group, a pyridine group, or an azabenzimidazole group.
Therefore, given the general formula and teachings of Lin, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrazole group, pyridine group, or azabenzimidazole group in modified Compounds 98–101 of Lin with a pyridine group wherein the N is coordinated with the Pt, because Lin teaches ring C may be phenyl, pyridine, and imidazole and exemplifies compounds of formula I wherein ring C is pyridine group wherein the N is coordinated with the Pt .  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter in the emissive layer of the device of Lin and possess the benefits taught by Lin.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select specifically pyridine, because it would have been choosing one out of three groups, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the phosphorescent emitter in the emissive layer of the device of Lin and possessing the benefits taught by Lin.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula I having the benefits taught by Lin in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Lin does not specifically teach a compound as above wherein position corresponding to R2 is a mesityl group.  However, Lin teaches that in the general formula I, RA to RD may be an aryl group, among others (¶ [0060]) and Lin exemplifies compounds of the general formula I wherein one of RA to RD is a phenyl group substituted with two alkyl groups (¶ [0075] see, for example, pages 11–12).  Additionally, Lin teaches that substituents such as alkyl and aryl groups, unbranched, or branched and preferably containing at least 3 carbons, may be used in small molecules to enhance their ability to undergo solution processing (¶ [0041]).
Stoessel teaches metal chelate complexes for use in OLEDs (¶ [0004]–[0006]).  Stoessel teaches that the metal complexes may be solubilized by suitable substitution, for example mesityl groups, among others (¶ [0070]).  Stoessel further teaches that such soluble compounds are particularly suitable for processing from solution, for example by printing processes (¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the modified compound of Lin with a mesityl substituent, based on the teaching of Stoessel.  The motivation for doing so would have been to make the metal complex more soluble so that it may be used in solution processing such as printing, as taught by Stoessel.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the substitution at a position corresponding to one of the claimed R1 to R4, because it would have been choosing 12 out of 15 positions on the modified compound, which would have been a choice from a finite number of identified, predictable solutions of a compound the phosphorescent emitter in the emissive layer of the device of Lin and possessing the benefits taught by Lin and Stoessel.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula I comprising the substituent taught by Stoessel having the benefits taught by Lin and Stoessel in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Lin in view of Stoessel meets the limitations of claims 1–3, 5–11, and 13–15.  The device comprising the modified compound of Lin in view of Stoessel meets the limitation of claims 16–19.
The modified of Lin in view of Stoessel is an organometallic compound represented by the claimed Formula 1 wherein:
	M is platinum (Pt);
	X1 is C, X2 is N, X3 is C, and X4 is N;
	X5 is O;
	a bond between X5 and M and a bond between X3 and M are each a covalent bond, and a bond between X2 and M and a bond between X4 and M are each a coordinate bond;
	a cyclometallated ring formed by M, X5, ring CY1, T2, and ring CY2, and a cyclometallated ring formed by M, ring CY4, T1, and ring CY3, are each a 6-membered ring, and a cyclometallated ring formed by M, ring CY2, and ring CY3 is a 5-membered ring;
	CY1 is a C6 carbocyclic group (a benzene group), CY2 is a C6 heterocyclic group (a pyridine group); CY3 is a C6 carbocyclic group (a benzene group), CY4 is C5 heterocyclic group (an pyridine group), and CY5 is a C6 carbocyclic group (a phenyl group);
	T1 is N;
	T2 to T4 are each a single bond;
	R7 and R8 are not required to be present;
	n3 is 1 and n4 is 1;
	the sum of n3 and n4 is 2 and c) n3 and n4 are 1, and X4 is N;
	R1 is hydrogen, R2 is a substituted C6 aryl group (a substituted phenyl group having a structure of claimed Formula 10-17), and R3 to R5 are each hydrogen, and R', R'', R7 and R8 are not required to be present;
	a1 is 4, a2 is 1, a3 is 2, a4 and a5 are each 3;
	proviso (ii) is met;
	the substituents of the substituted R2 C6 aryl group are two C1 alkyl groups (methyl groups); and
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are each not required to be present.
The modified compound of Lin in view of Stoessel is an organometallic compound represented by the claimed Formula 1A-1 wherein:
	M, X1 to X5, ring CY1, ring CY2, T1 to T4, n3, 4, R1 R2, a1, and a2 are as described above;
	X53 is C(R53), X54 is C(R54), X55 is C(R55), X56 and X57 are not required to be present;
	R53 to R55 are each hydrogen and R56 to R57 are not required to be present;
	Y11, Y12, Y16, and Y17 are each C;
	CY5a is not required to be present; and
	R5a and R5b are not required to be present.

Regarding claim 15, Lin in view of Stoessel teaches the modified compound, as described above with respect to claim 1.
Lin in view of Stoessel does not specifically disclose a compound as above comprising the substituent taught by Stoessel substituted specifically at the position corresponding to the claimed R2 resulting in the compound having the structure 
    PNG
    media_image3.png
    133
    162
    media_image3.png
    Greyscale
.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the substitution at a position resulting in the compound having the structure 
    PNG
    media_image3.png
    133
    162
    media_image3.png
    Greyscale
, because it would have been choosing 1 out of 15 positions on the modified compound, which would have been a choice from a finite number of identified, predictable solutions of a compound the phosphorescent emitter in the emissive layer of the device of Lin and possessing the benefits taught by Lin and Stoessel.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula I comprising the substituent taught by Stoessel having the benefits taught by Lin and Stoessel in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Lin in view of Stoessel is equivalent to claimed compound 114 
    PNG
    media_image3.png
    133
    162
    media_image3.png
    Greyscale
 .

Regarding claim 20, Lin in view of Stoessel teaches the modified compound, as described above with respect to claim 1.
Although claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Lin teaches the modified compounds of claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US-20150194615-A1 ("Lin") in view of Stoessel et al. US-20110284799-A1 as applied to claim 1 and further in view of Che et al. US-20130274473-A1 ("Che").
Regarding claim 4, Lin in view of Stoessel teaches the modified compound, as described above with respect to claim 1.
Lin in view of Stoessel does not specifically disclose a compound as above wherein the position corresponding to ring D of formula I of Lin is a naphthalene group.  In the modified compound of Lin in view of Stoessel, ring D is a benzene group.  However, Lin teaches that in the general formula I, the rings A, B, C, and D each independently represent a 5-membered or 6-membered carbocyclic or heterocyclic ring (¶ [0060]), wherein RD may be an alkenyl group, and wherein adjacent RD are optionally joined to form a ring (¶ [0061]).  Therefore Formula I encompasses wherein D and substituents RD form a naphthalene group.  
Che teaches luminescent platinum(II) compounds of a Structure I  (¶ [0036], ¶ [0074]) as the dopant in the emitting layer of an OLED (¶ [0074]).  Che exemplifies compounds of Structure I (¶ [0045]) including Complex 101 
    PNG
    media_image4.png
    322
    381
    media_image4.png
    Greyscale
 (page 3) and Complex 122 
    PNG
    media_image5.png
    327
    393
    media_image5.png
    Greyscale
 (page 6).  In Complex 101 the ring group bonded to the metal through the divalent -O- group is a benzene and in Compound 122 the ring group bonded to the metal through the divalent -O- group is a naphthalene and the complexes are otherwise the same.  Therefore, Che teaches a benzene and a naphthalene group both as suitable for use as a ring group in a tetradentate organometallic Pt complex bonded to the metal through a divalent -O- group for use as a emitting dopant in an organic electroluminescent device.
Therefore, given the general formula and teachings of Lin and Che, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the benzene ring D of formula I of Lin in the modified compound of Lin in view of Stoessel with a naphthalene group, because Lin teaches the variables D and RD may suitably be selected to form a naphthalene and Che teaches a benzene and a naphthalene group both as suitable for use as a ring group in a tetradentate organometallic Pt complex bonded to the metal through a divalent -O- group for use as a emitting dopant in an organic electroluminescent device.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter in the emissive layer of the device of Lin and possess the benefits as described above taught by Lin and Stoessel.  See MPEP 2143.I.(B).
The modified compound of Lin in view of Stoessel and Che is an organometallic compound represented by Formula 1 as discussed above wherein CY1 is a condensed ring, per claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–11 and 13–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9–15 of U.S. Patent No. 10,400,003 ("'003"). Although the claims at issue are not identical, they are not patentably distinct from each other because '003 discloses compound 175 
    PNG
    media_image6.png
    279
    351
    media_image6.png
    Greyscale
 (claim 10 of '003, column 243) which is an organometallic compound that meet the limitations of claims 1–11 and 13–15 and corresponds to claimed compound 51.  Further, claims 11–15 of '003 corresponds to instant claims 16–20.
Additionally, '003 teaches Formula 1(1) which significantly overlaps with the organometallic compound of claims 1–11 and 13–15.  It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the variables of Formula 1(1) to arrive at the organometallic compound of claims 1–11 and 13–15, because it would have been choosing from a finite number of identified, predictable solutions.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1(1) in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cheng et al. Chem. Sci., 2014, 5, 4819–4830 (cited on the IDS dated 01/09/2019) discloses the compounds in Chart 2 (page 4821); 
Lai et al. Adv. Funct. Mater. 2013, 23, 5168–5176 (cited on the IDS dated 01/09/2019) discloses the compounds in Scheme 1 (page 5169);
Itoh et al. US-20070103060-A1 teaches compounds represented by general formula (1) (¶ [0015]), including EXAMPLE 40 (¶ [0287]); and
Che et al. US-20130274473-A1 teaches compounds represented by Structure I (¶ [0036]), including Complexes 108-110 ({ [0045], page 4).


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786